     KAEDIAN LLP
1    NANNINA L. ANGIONI (SBN 11041)
     nangioni@kaedianllp.com
2    3960 Howard Hughes Parkway, Suite 500
3    Las Vegas, Nevada 89169
     Telephone: (702) 706-7571
4    Facsimile: (310) 893-3191

5    Attorneys for Defendant,
     Egg Works 4, LLC
6
     THE THATER LAW GROUP, P.C.
7    M. LANI ESTEBEN-TRINIDAD (SBN 006967)
     7000 Smoke Ranch Road, Suite C
8    Las Vegas, NV 89128
     Telephone: (702) 736-5297
9    Facsimile: (702) 736-5299

10   Attorneys for Plaintiff,
     ALEXA BJORNSON
11
12                              UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14
      ALEXA BJORNSON, an individual              Case No: 2:18-cv-1154-RFB-GWF
15
16                       Plaintiff,              JOINT STIPULATION AND
                                                 [PROPOSED] ORDER FOR
17             v.                                DISMISSAL WITH PREJUDICE
18
19    EGG WORKS 4, LLC, a Nevada limited         Honorable Richard F. Boulware, II
      liability company, DOES 1 through 10,      Action Filed: 06/26/2018
20    inclusive; ROES
21    CORPORATIONS/ENTITIES 1 through 10,
      inclusive,
22
                         Defendants.
23
24
25
26
27
28
                                              1
             JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
1          Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), Plaintiff
2    ALEXA BJORNSON and Defendant EGG WORKS 4, LLC (collectively, the
3    “Parties”), by and through their respective counsel, hereby stipulate to the Dismissal
4    With Prejudice of this action, including all claims stated herein against all parties, with
5    each party to bear its own attorney’s fees and costs.
6          So stipulated and agreed.
7
8     THE THATER LAW GROUP,                     KAEDIAN LLP
      P.C.
9
10    /s/ M. Lani Esteban-Trinidad              /s/ Nannina L. Angioni
      M. Lani Esteban-Trinidad                  Nannina L. Angioni, Esq.
11    7000 Smoke Ranch Road, Suite C            3690 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89128                       Las Vegas, NV 89169
12    Attorney for Plaintiff,                   Attorney for Defendant, Egg Works 4, LLC
13    Alexa Bjornson                            Dated: February 8, 2019
      Dated: February 8, 2019
14
15                                            ORDER
16         The Parties’ joint stipulation is approved. The entire action, including all claims
17   stated herein against Defendant Egg Works 4, LLC and any related parties, is hereby
18   dismissed with prejudice.
19
20   IT IS SO ORDERED.                              Dated: _________________,
                                                            February 14,      2019
21
22
23
                                             _____________________________________
24                                                Honorable Richard F. Boulware, II
25                                                United States District Court Judge

26
27
28
                                              2
             JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
